Citation Nr: 0832788	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  07-35 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a compensable rating for otitis media with 
myringosclerosis and left partial mastoidectomy residuals.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1982 to January 1985.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a July 2006 
rating decision of the Cleveland, Ohio Department of Veterans 
Affairs (VA) Regional Office (RO) that continued a 
noncompensable rating for bilateral hearing loss and an 
August 2006 rating decision that continued a noncompensable 
rating for otitis media with myringosclerosis and left 
partial mastoidectomy residuals.  In July 2008, a Travel 
Board hearing was held before the undersigned.  A transcript 
of the hearing is associated with the veteran's claims file.  
Additional evidence was submitted with a waiver of initial 
AOJ consideration at the Travel Board hearing.

The veteran had also initiated an appeal of the 
noncompensable rating assigned for bilateral hearing loss.  
Notably, in his October 2005 notice of disagreement (NOD), he 
stated, "If you do not give me a favorable decision 
(increase) [for otitis media] then consider this a [NOD] for 
hearing loss (denial from a previous decision and my right 
ear condition (decision dated 08/29/06)."  A statement of 
the case (SOC), issued in September 2007, encompassed both 
matters, i.e., the rating for bilateral hearing loss and that 
otitis media.  In his October 2007 substantive appeal the 
veteran stated that he was only appealing the matter of the 
rating for otitis media.  Accordingly, the matter of the 
rating for bilateral hearing loss is not before the Board.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302-20.304.


FINDINGS OF FACT

Throughout the appeal period, the veteran's service-connected 
otitis media (with myringosclerosis and left partial 
mastoidectomy residuals) has been manifested by recurrent 
suppurative discharge/infections requiring extensive use of 
antibacterial ear drops and oral medication.  



CONCLUSION OF LAW

A 10 percent rating is warranted for the veteran's otitis 
media.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.87, Diagnostic Code (Code) 
6200 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

The veteran has expressly indicated that he would be 
satisfied with a 10 percent rating.  Inasmuch as this 
decision grants such benefit, there is no reason to belabor 
the impact of the VCAA on the matter; any error in notice 
timing or content is harmless.  Accordingly, the Board will 
address the merits of the claim.

B.	Factual Background

A January 2006 VA outpatient treatment record shows that the 
veteran complained of an earache.  

On July 2006 VA examination, the veteran reported having 
bouts of left-sided otitis every couple of months that 
resolved within days with the use of ear drops.  He also 
complained of left ear pain, occurring monthly and lasting 
for days; suppurative (purulent or mucopurulent) left ear 
discharge occurring monthly and lasting for days; and weekly 
pruritus of the left ear, lasting a few minutes each time.  
On physical examination, the external left ear canal was 
normal, with no aural polyps, and no evidence of middle or 
inner ear infection.  Chronic left ear otitis media was 
diagnosed.
The veteran's 2007 VA outpatient treatment records show 
periodic treatment of chronic, recurrent left ear otitis 
media.  In April 2007, he complained of chronic otitis media 
with increasing pain and drainage.  The examiner noted the 
left external auditory canal was irritated with whitish 
exudate; antibiotics were prescribed in addition to the usual 
use of ear drops.  In September 2007, the veteran complained 
of constant pain and draining in his left ear, with 
infections occurring about once a month.  He reported using 
ear drops to help clear his infection, but that now his ear 
was "popping and cracking."  Recurrent left otitis was 
diagnosed.  In November 2007, the veteran was seen twice.  On 
the earlier occasion, he complained of left ear otalgia for 3 
days with green drainage and tinnitus.  He reported 
experiencing such infections 12-15 times per year, and that 
ear drops had been prescribed for the condition.  On 
examination, purulent discharge and purulent fluid behind the 
tympanic membrane were observed.  Recurrent otitis media was 
diagnosed, and an oral antibiotic was prescribed.  On the 
latter occasion, he was seen on ear, nose, and throat 
consultation for left ear otitis media with recurrent 
drainage.  He complained of "crackling/popping" noises in 
his left ear.  On examination, his tympanic membrane was 
intact with minimal clear drainage that was easily suctioned.  
The physician recommended that the veteran continue using 
antibacterial ear drops.

Private treatment records from Dr. J.W.N., show that in 
September 2006, the veteran complained of intermittent 
drainage from his left ear with pain on a regular basis.  
Chronic otitis media with otalgia and headache was diagnosed, 
and ear drops were prescribed.  In February 2008, he 
complained of drainage from the left ear.  He had used 
antibacterial ear drops, but his ear was completely closed up 
and the drainage had slowed down.  On examination, there was 
inflammation around the eardrum and pus that the physician 
had to remove under microscope.  Chronic otitis with effusion 
was diagnosed; oral antibiotics were prescribed in addition 
to ear drops.

At the July 2008 Travel Board hearing, the veteran testified 
that he has recurrent ear infections that occur at least once 
a month, sometimes more than 3-4 times a month, and are 
always accompanied by whitish exudate or suppuration, 
popping/ crackling sounds, and pain.  He indicated that oral 
antibiotics and ear drops were both prescribed, but that 
though the infections cleared up, the problem never resolved 
entirely as the infections recurred.

C.	Legal Criteria and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earnings capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The Court has held that "staged" ratings are appropriate 
for an increased rating claim where the factual findings show 
distinct time periods when the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505  (2007).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3.

The veteran's otitis media is rated under 38 C.F.R. § 4.87, 
Code 6200, which provides for a 10 percent (maximum) rating 
during suppuration or with aural polyps.  A note following 
explains that complications (to include hearing loss, 
tinnitus) are to be separately rated.  The veteran has 
established service connection for hearing loss and tinnitus 
which are not at issue herein.

The veteran specifically seeks a 10 percent rating for his 
otitis media, and on longitudinal review of the evidentiary 
record the Board concludes that such rating is warranted.  VA 
outpatient treatment records and private treatment records 
both document that the veteran experiences recurring episodes 
of otitis with suppuration, drainage, requiring regular use 
of antibacterial ear drops, and also antibiotic oral 
medication on occasion.  At the July 2008 Travel Board 
hearing, he testified that these periods of inflammation 
occur monthly, and sometimes 3-4 times a month, flaring up 
(and requiring antibiotics) from time to time, and never 
entirely resolving.  His descriptions of his symptoms and 
limitations are reasonably supported by the medical evidence, 
and are considered to be competent lay evidence.  See 
38 C.F.R. § 3.159(a)(2); Caldwell v. Derwinski, 1 Vet. App. 
466 (1991) (lay witnesses can testify as to the visible 
symptoms or manifestations of a disease or disability); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  While the 
disability picture presented does not entirely satisfy the 
schedular criteria under Code 6200, it reasonably 
approximates those criteria, warranting the assignment of a 
10 percent rating for the entire appeal period.   See 
38 C.F.R. §§ 3.102, 4.7.

As the veteran has indicated he would be satisfied by a 10 
percent rating for the otitis media, and as this is the 
maximum (only) rating provided under Code 6200, extensive 
discussion of entitlement to a still higher schedular rating 
is not necessary.  [And as the decision finds that the 
criteria for a 10 percent rating are only approximated, and 
not fully met, entitlement to a rating in excess of 10 
percent is not suggested by the record.]  Because 10 percent 
is the maximum schedular rating the Board is likewise obliged 
to consider whether referral for extraschedular consideration 
is warranted.  The most recent surgery/hospital care for the 
disability was prior to the appeal period (in 2000), and 
there is no suggestion that the disability results in marked 
interference with employment or involves other factors of 
like gravity.  Consequently, referral for extraschedular 
consideration is not indicated.  See 38 C.F.R. § 3.321(b).


ORDER

A 10 percent rating is granted for the veteran's otitis media 
(with myringosclerosis and left partial mastoidectomy 
residuals), subject to the regulations governing the payment 
of monetary awards.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


